                                           Case 5:18-cv-00417-BLF Document 105 Filed 12/01/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       NANOMETRICS, INCORPORATED, et                     Case No. 18-cv-00417-BLF
                                           al.,
                                   8
                                                        Plaintiffs,                          ORDER VACATING DECEMBER 3,
                                   9                                                         2020 HEARING AND DENYING
                                                  v.                                         MOTION TO DISMISS FOURTH
                                  10                                                         AMENDED COMPLAINT
                                           OPTICAL SOLUTIONS, INC., et al.,
                                  11                                                         [Re: ECF 99]
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the Court is a motion filed by Nanometrics Incorporated (“Nanometrics”) to
                                  15   dismiss the Fourth Amended Complaint (“4AC”) of Optical Solutions, Inc. (“OSI”).1 See Mot. To

                                  16   Dismiss (“Mot.”), ECF 99. Pursuant to Civil Local Rule 7-1(b), the Court finds the motion

                                  17   suitable for submission without oral argument and hereby VACATES the hearing scheduled for

                                  18   December 3, 2020.

                                  19           The parties are familiar with the facts of this case as detailed in previous orders. See Order

                                  20   Granting Mot. To Dismiss Third Am. Compl. (“TAC Order”), ECF 87. Nanometrics brings this

                                  21   motion to dismiss OSI’s claim for promissory estoppel on the basis that OSI failed to allege facts

                                  22   supporting the essential elements of a promissory estoppel claim: “(1) a clear promise, (2)
                                       reliance, (3) substantial detriment, and (4) damages.” Toscano v. Greene Music, 124 Cal. App. 4th
                                  23
                                       685, 692 (2004). See Mot. OSI disagrees and opposes the motion. See Opp’n, ECF 101.
                                  24
                                               In the Court’s previous order dismissing the promissory estoppel claim, the Court stated,
                                  25

                                  26
                                       1
                                  27    On June 14, 2018, Optical Solutions, Inc. v. Nanometrics Incorporated, Case No. 18-cv-3276,
                                       was consolidated with this action. ECF 39. Although Nanometrics is the Plaintiff in the above-
                                  28   captioned action, Nanometrics brings this motion to dismiss with respect to the complaint filed by
                                       OSI in Case No. 18-cv-3276.
                                          Case 5:18-cv-00417-BLF Document 105 Filed 12/01/20 Page 2 of 2




                                   1   “OSI has failed to adequately allege that it met the conditions necessary to become Nanometrics’s

                                   2   exclusive supplier; namely, OSI has failed to allege in a non-conclusory manner that it delivered

                                   3   small spot lenses that met the design specifications.” TAC Order 19. Having reviewed the fourth

                                   4   amended complaint, the Court finds that OSI has alleged facts in accordance with this Court’s

                                   5   prior order. Therefore, the Court will DENY this motion to dismiss. While the claim has been

                                   6   adequately pled at this early stage of the case, the Court may, on a more developed record, come

                                   7   to a different conclusion at summary judgment.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: December 1, 2020

                                  11                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
